ANSTEAD, Judge,
dissenting:
I believe that any error that occurred by reason of the failure to formally join the corporation as a party was harmless. There were only two stockholders, the appellant and the appellee, and the action was brought on behalf of the corporation as well as individually. As pointed out in the majority opinion judgment was recovered on behalf of the corporation. In essence the corporation was a party to the lawsuit and recovered a judgment against the appellant. In answer to a specific interrogatory posed in the verdict the jury found that the appellant “breached her fiduciary duty to the Corporation, LIBERATED LADY, INC.,” and awarded damages to the appellee “on behalf of the Corporation.”
To require these parties to relitigate this cause now will result in a total waste and duplication of time and effort and possibly in contradictory results since the counterclaim of the appellant, which was decided adversely to appellant, really involved the same issues that were involved in the main suit.